DETAILED ACTION
	This office action is in response to the communication filed on June 29, 2021. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/21 has been considered by the examiner. The allowance is maintained after considering the IDS.



 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, and after consideration of the IDS submitted by the applicant on 06/29/21, claims 1-20 are allowed.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1, 8, and 15 such as “an application server that enables deployment and execution of software applications, wherein the application server is associated with a domain configuration that is used at runtime to define: a domain for execution of the software applications within the application server, a plurality of deployable resources which can be used within the application server, one or more resource groups, which include groupings of deployable resources for use by a partition within the domain, and a plurality of partitions within the domain for execution of the software applications within the application server, wherein each partition is associated with a partition configuration, and wherein each partition provides a subdivision of the domain that can be associated with a tenant and includes one or more resource groups” and “a transaction manager operating in the application server, wherein a first instance of the transaction manager is instantiated in a first partition of the plurality of partitions within the domain for execution of the software applications within the first partition of the application server domain, and wherein a second instance of the transaction manager is instantiated in a second partition of the plurality of partitions within the domain for execution of the software applications within the second partition of the application server domain, a determiner resource manager being 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REZWANUL MAHMOOD/Examiner, Art Unit 2164                                                                                                                                                                                                        
July 2, 2021        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164